


Exhibit 10.6

 

GRAPHIC [g257932kg01i001.jpg]

 

September 27, 2012

 

Steven H. Black

c/o Universal American Corp.

44 South Broadway

White Plains, NY 10601

 

Dear Steve:

 

This letter agreement (the “Agreement”) will confirm the terms of your
employment with Universal American Corp. (the “Company”) and/or its
subsidiaries. Such terms and conditions are as follows:

 

1. Position and Responsibilities.  You will serve in the position of Chief
Administrative Officer. You will report to Richard Barasch, and assume and
discharge such responsibilities as are commensurate with such position as your
manager may direct, including responsibility for the Company’s operations and
information technology functions.  During your employment with the Company, you
shall devote your full-time attention to your duties and responsibilities and
shall perform them faithfully, diligently, and completely.  In addition, you
shall comply with and be bound by the operating policies, procedures, and
practices of the Company including, without limitation, the Company’s Code of
Conduct and Business Ethics, that are in effect during your employment.

 

2. Compensation.

 

a)                         In consideration of your services, your annual base
salary will be $387,500 (“Base Salary”), payable in accordance with the
Company’s prevailing payroll practices.

 

b)                         You will be eligible to receive a target cash bonus
of 65% of your Base Salary, the amount of which shall be determined at the
Company’s sole discretion.  Annual target bonus payouts are based on both
individual and Company performance, and will be paid in accordance with the
Company’s bonus plan and you must be an employee of the Company on the date
bonuses are paid in order to receive any bonus. For the current calendar year,
your bonus will be pro-rated based on actual time served with the Company, the
amount of which is to be determined at the Company’s sole discretion.

 

3. Other Benefits.  You will be entitled to receive the standard employee
benefits made available by the Company to its employees to the full extent of
your eligibility.  You shall be entitled to twenty paid vacation days per year
consistent with the Company’s vacation policy.  During your employment, you
shall be permitted, to the extent eligible, to participate in any group medical,
dental, life insurance and disability insurance plans, or similar benefit plan
of the Company that is available to its employees generally.  Participation in
any such plan shall be consistent with your rate of compensation to the extent
that compensation is a determinative factor with respect to coverage under any
such plan.  You have 30 days from your date of hire to complete your Benefits
enrollment forms and forward them to the appropriate location indicated with
your new hire packet. Benefits eligibility begins on the first day of the month
following 30 days of service with the Company. The Company shall reimburse you
for all reasonable expenses actually incurred or paid by you in the performance
of your services on behalf of the

 

--------------------------------------------------------------------------------


 

Company, upon prior authorization and approval in accordance with the Company’s
expense reimbursement policy in effect at any given time.

 

4. Sign-on Equity Compensation.  Subject to the approval of the Compensation
Committee or the Board of Directors, and under the terms and conditions of the
Universal American 2011 Omnibus Equity Award Plan (the “Equity Plan”), including
the vesting provisions contained therein, you will be granted on the later of
your first day of employment or the date such grant is approved by the
Compensation Committee or the Board of Directors, (i) 7,500 shares of restricted
stock “Restricted Stock”) and (ii) an option (the “Option”) to purchase 25,000
shares of Universal American common stock with an exercise price equal to the
closing price on the date of grant. The Restricted Stock and Option shall vest
and cease to be subject to forfeiture, subject to your continued employment on
the applicable dates, as follows:  25% of the grant on each of the first,
second, third and fourth anniversaries of the date of grant (full vesting
occurring on the fourth anniversary of the date of grant). The term of the
Option will expire on the fifth anniversary of the date of grant.

 

With respect to future equity awards, you will be eligible for equity grants
under the Equity Plan in the ordinary course.  Notwithstanding the foregoing,
any future equity award, including the amount and type of award, shall be
subject to Board or Compensation Committee approval in its sole discretion and
subject to your continued employment through the date of grant and performance.

 

5. Start date, Work Location.  It is anticipated that your first day of
employment with the Company will be October 22, 2012.  Your principal place of
employment shall be the Company’s offices in Rye Brook/White Plains, NY. You
acknowledge that you shall be required to travel in connection with the
performance of your duties.

 

6. Conflicting Employment.  You agree that, during your employment with the
Company, you will not engage in any other employment, occupation, consulting or
other business activity directly related to the business in which the Company is
now involved or becomes involved during your employment, nor will you engage in
any other activities that conflict with your obligations to the Company.

 

7. At-Will Employment.  You acknowledge that your employment with the Company is
for an unspecified duration that constitutes at-will employment, and that either
you or the Company can terminate this relationship at any time, for any lawful
reason, with or without cause and with or without notice.

 

8. Termination.    Notwithstanding any other provision of this Agreement, in the
event of your termination:

 

(a)                                 By the Company for Cause or Resignation by
you without Good Reason.

 

(i)                                     Your employment may be terminated by the
Company for Cause (as defined in Section 8(a)(ii)) or you by resignation without
Good Reason (as defined in Section 8(c)).

 

(ii)                                  For purposes of this Agreement, “Cause”
shall mean (A) your willful and continued failure to substantially perform the
duties of your position or breach of material terms of this Agreement, after
written notice (specifying the details of such alleged failure) and a reasonable
opportunity to cure; (B) any willful act or omission which is demonstrably and
materially injurious to the Company or any of its subsidiaries or affiliates; or
(C) conviction or plea of nolo contendere or no contest to a felony or other
crime of moral turpitude (or having adjudication withheld).

 

2

--------------------------------------------------------------------------------


 

(iii)                               If your employment is terminated by the
Company for Cause, or if you resign without Good Reason, you will be entitled to
receive (A) any accrued but unpaid Base Salary through the date of such
termination, (B) the opportunity to exercise vested stock options for 90 days
following the date of such termination and (C) any accrued but unpaid
compensation and employee benefits, if any, as to which you may be entitled
under the employee compensation and benefit plans of the Company.  Following
such termination of your employment by the Company for Cause or your resignation
without Good Reason, except as set forth in this Section, you shall have no
further rights to any compensation or any other benefits under this Agreement.
For the avoidance of doubt, all of your unvested Restricted Shares and unvested
Options and any other unvested equity or equity-based awards (unless the
applicable award agreement provides otherwise) shall be forfeited upon any
termination of employment, whether pursuant to Section 8(a), 8(b) or
8(c) hereof.

 

(b)                                 Disability or Death.

 

(i)                                     Your employment will terminate (A) upon
your death and (B) if you become physically or mentally incapacitated for a
period of indefinite duration and are therefore unable for a period of six
(6) consecutive months or for an aggregate of eight (8) months in any twelve
(12) consecutive month period to perform your duties (such incapacity is
hereinafter referred to as “Disability”). Any question as to the existence of
your Disability to which you and the Company cannot agree shall be determined in
writing by a qualified independent physician mutually acceptable to you and the
Company. If you and the Company cannot agree as to a qualified independent
physician, each shall appoint such a physician and those two physicians shall
select a third who shall make such determination in writing.

 

(ii)                                  Upon termination of your employment
hereunder for death or Disability, you or your estate (as the case may be) shall
be entitled to receive (A) any accrued but unpaid Base Salary through the end of
the month in which such termination occurs, (B) a pro rata portion of any Bonus
that you would have been entitled to receive pursuant to Section 2(b) above in
such year based upon the percentage of the calendar year that shall have elapsed
through the date of your termination of employment, payable when such Bonus
would have otherwise been payable had your employment not terminated, (C) the
opportunity to exercise vested stock options and your stock options scheduled to
vest during the year following such termination, for one year following such
termination, (D) any accrued but unpaid compensation and employee benefits, if
any, as to which you may be entitled under the employee compensation and benefit
plans of the Company. Following such termination of your employment due to death
or Disability, except as set forth in this Section, you will have no further
rights to any compensation or any other benefits under this Agreement.

 

(c)                                  By the Company without Cause or Resignation
for Good Reason.

 

(i)                                     Your employment hereunder may be
terminated by the Company without Cause or by your resignation for Good Reason.

 

(ii)                                  For purposes of this Agreement, “Good
Reason” shall mean:

 

(A)                      assignment of duties materially inconsistent with your
position;

 

3

--------------------------------------------------------------------------------


 

(B)                      any reduction in your Base Salary;

 

(C)                      failure of any successor to all or substantially all of
the business of the Company to assume this Agreement to the extent such
Agreement does not otherwise transfer by operation of law; or

 

(D)                      any material breach of the Agreement by the Company.

 

(iii)                               If your employment is terminated by the
Company without Cause (other than by reason of death or Disability) or if you
resign for Good Reason, you will be entitled to receive (v) within 30 business
days after such termination, any accrued but unpaid Base Salary through the date
of termination, (w) within 30 business days after such termination, any unpaid
Bonus for the fiscal year prior to termination, (x) within 30 business days
after such termination, a lump sum payment equal to One Times your Base Salary,
(y) continued coverage under the Company’s welfare benefit plans available to
senior executives for a period of twelve months or comparable coverage for such
period and (z) any accrued but unpaid compensation and employee benefits, if
any, as to which you may be entitled under the employee compensation and benefit
plans of the Company.

 

(iv)                              If your employment is terminated by the
Company without Cause (other than by reason of death or Disability) or if you
resign for Good Reason within 12 months after a Change in Control (as defined
below), you will be entitled to receive, in addition to your entitlements in
(iii) above (w) within 30 business days after such termination, an additional
lump sum payment equal to one-half of your Base Salary and (x) continued
coverage under the Company welfare benefit plans available to senior executives
for an additional six month period and (y) the value of full vesting of the
unvested portion of your account balance under the Company’s 401(k) plan.

 

(v)                                 For purposes of this Agreement, “Change in
Control” shall mean:

 

(A)                      any Person (as defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d) and 14(d), and shall include a “group” as defined in
Section 13(d)) (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company immediately prior to
the occurrence with respect to which the evaluation is being made in
substantially the same proportions as their ownership of the common stock of the
Company immediately prior to the occurrence with respect to which the evaluation
is being made) becomes the Beneficial Owner (as defined in Rule 13d-3 of the
Exchange Act) (except that a Person shall be deemed to be the Beneficial Owner
of all shares that any such Person has the right to acquire pursuant to any
agreement or arrangement or upon exercise of conversion rights, warrants or
options or otherwise, without regard to the sixty day period referred to in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company or any Significant Subsidiary (as defined below), representing 40% or
more of the combined voting power of the Company’s or such Significant
Subsidiary’s then-outstanding securities and is the largest shareholder of the
Company;

 

4

--------------------------------------------------------------------------------


 

(B)                               during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board, and any
new director (other than a director designated by a Person who has entered into
an agreement with the Company to effect a transaction described in clause (A),
(C), or (D) of this paragraph) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the two-year period or whose election or nomination for
election was previously so approved but excluding for this purpose any such new
director whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of an individual,
corporation, or partnership, group, associate or other entity or Person other
than the Board , cease for any reason to constitute at least a majority of the
Board;

 

(C)                               the consummation of a merger or consolidation
of the Company or any subsidiary owning directly or indirectly all or
substantially all of the consolidated assets of the Company (a “Significant
Subsidiary”) with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company or a Significant Subsidiary
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving or resulting entity) more than 50% of the combined voting power of the
surviving or resulting entity outstanding immediately after such merger or
consolidation;

 

(D)                               the Company disposes of all or substantially
all of the consolidated assets of the Company (other than such a sale or
disposition immediately after which such assets will be owned directly or
indirectly by the shareholders of the Company in substantially the same
proportions as their ownership of the common stock of the Company immediately
prior to such sale or disposition) in which case the Board shall determine the
effective date of the Change in Control resulting there from.

 

(d)                                 Notice of Termination. Any purported
termination of employment by the Company or by you (other than due to your
death) shall be communicated by written Notice of Termination to the other
party.  For purposes of this Agreement, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of employment under the provision so
indicated.

 

(e)                                  Release Condition.  Notwithstanding any
other provision of this Agreement to the contrary, you acknowledge and agree
that any and all severance payments and benefits, other than payment of any
accrued but unpaid Base Salary through the date of such termination and any
accrued but unpaid compensation and employee benefits as to which you may be
entitled under the employee compensation and benefit plans of the Company, are
conditioned upon and subject to your execution of a separation agreement and
general waiver and release of claims in the form attached hereto as Exhibit A
(the “Release”), except for such matters covered by provisions of this Agreement
which expressly survive the termination of this Agreement, which Release must be
delivered and not revoked within fifty-five (55) days following your termination
of

 

5

--------------------------------------------------------------------------------


 

employment (the “Release Condition”).  Payments and benefits of amounts which do
not constitute nonqualified deferred compensation and are not subject to
Section 409A (as defined below) shall commence five (5) days after the Release
Condition is satisfied and payments and benefits which are subject to
Section 409A shall commence on the 60th day after termination of employment
(subject to further delay, if required pursuant to Section 10 below) provided
that the Release Condition is satisfied.

 

9. Prior Employment.  You represent that you will have delivered to the Company
prior to your start date an accurate and complete copy of any and all agreements
with any prior employer to which you continue to be subject. You represent that
the execution by you of this Agreement and the performance by you of your
obligations hereunder shall not conflict with, or result in a violation or
breach of, any other agreement or arrangement, including, without limitation,
any employment, consulting or non-competition agreement. You hereby agree to
abide by the limitations on your conduct as set forth in any agreement between
you and your prior employer.  In your work for the Company, you will be expected
not to use or disclose any confidential information, including trade secrets, of
any former employer or other person to whom you have an obligation of
confidentiality. Rather, you will be expected to use only that information which
is generally known and used by persons with training and experience comparable
to your own, which is common knowledge in the industry or otherwise legally in
the public domain, or which is otherwise provided or developed by the Company.
During our discussions about your proposed job duties, you assured us that you
would be able to perform those duties within the guidelines just described.  You
agree you will not bring onto Company premises any unpublished documents or
property belonging to any former employer or other person to whom or with
respect to which you have any obligation of confidentiality.

 

10.  Section 409A.  For purposes of this Agreement, “Section 409A” means
Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations promulgated thereunder (and such other Treasury or Internal Revenue
Service guidance) as in effect from time to time.  The parties intend that any
amounts payable hereunder that could constitute “deferred compensation” within
the meaning of Section 409A will be compliant with Section 409A. 
Notwithstanding anything in this Agreement to the contrary, in the event that
you are deemed to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) and you are not “disabled” within the meaning of
Section 409A(a)(2)(C), no payments hereunder that are “deferred compensation”
subject to Section 409A shall be made to you prior to the date that is six
(6) months after the date of your “separation from service” (as defined in
Section 409A) or, if earlier, your date of death.  Following any applicable six
(6) month delay, all such delayed payments will be paid in a single lump sum on
the earliest date permitted under Section 409A that is also a business day.  For
purposes of Section 409A, each of the payments that may be made hereunder is
designated as a separate payment.  For purposes of this Agreement, with respect
to payments of any amounts that are considered to be “deferred compensation”
subject to Section 409A, references to “termination of employment” (and
substantially similar phrases) shall be interpreted and applied in a manner that
is consistent with the requirements of Section 409A.  To the extent that any
reimbursements pursuant to Section 3 are taxable to you, any such reimbursement
payment due to you shall be paid to you as promptly as practicable consistent
with the Employer’s practice following your appropriate itemization and
substantiation of expenses incurred, and in all events on or before the last day
of your taxable year following the taxable year in which the related expense was
incurred.  The reimbursements pursuant to Section 3 are not subject to
liquidation or exchange for another benefit and the amount of such benefits and
reimbursements that you receive in one taxable year shall not affect the amount
of such benefits or reimbursements that you receive in any other taxable year.

 

6

--------------------------------------------------------------------------------


 

11.  Restrictive Covenants.  You acknowledge and recognize the highly
competitive nature of the businesses of the Company, and its subsidiaries and
affiliates (collectively, the “Company Group”).  For purposes of this Agreement,
“affiliate” means any person or entity that directly or indirectly, through one
or more intermediaries, is controlled by or is under common control with the
Company.  Accordingly, you agree as follows:

 

(i)                                     During the term of your employment with
the Company Group, and for a period of one year following your termination of
employment, unless such termination occurs within 12 months after a Change in
Control (the “Restricted Period”), you will not, directly or indirectly, as an
employee, agent, officer, director, consultant, owner, partner, shareholder or
in any other individual or representative capacity:

 

a.              engage in or participate in any activity that competes directly
or indirectly with any business conducted by the Company Group on the date of
your termination as to which you engaged or participated in during your
employment with the Company (including, without limitation, businesses which any
member of the Company Group has specific plans to conduct in the future and as
to which you are aware of such planning);

 

b.              interfere with business relationships (whether formed before or
after the date of your termination of employment) between any member of the
Company Group and any third party, including, without limitation, its customers,
regulators, providers, agents, brokers and suppliers; or

 

c.               solicit any customer or prospective customer of the Company
Group with whom you had direct or indirect contact within two years prior to the
date of your termination with the Company with respect to business or services
in competition with the business of the Company Group.

 

Notwithstanding anything to the contrary in this Agreement, you may, directly or
indirectly, own securities of any person engaged in the business of any member
of the Company Group which are publicly traded on a national or regional stock
exchange or on the over-the-counter market if you (A) are not a controlling
person of, or a member of a group which controls, such person and (B) do not,
directly or indirectly, own 3% or more of any class of securities of such
person.

 

(ii)                                  During the Restricted Period, you will
not, directly or indirectly, solicit or encourage any employee of any member of
the Company Group to leave the employment of any member of the Company Group.

 

(iii)                               You acknowledge that in connection with your
employment, you will have access to and will learn information that is
proprietary to, or confidential to the Company Group (collectively,
“Confidential Information”).  You agree that you will not purposefully at any
time, directly or indirectly, use, publish, communicate, describe, disseminate,
or otherwise disclose Confidential Information to any person or entity.  The
term Confidential Information shall include, without limitation, all information
concerning Company’s products, procedures, policies, customers, members,
providers, prospects, sales, prices, financial information, technical
information, network information, employee information, marketing strategies,
minutes of meetings and the terms of contracts with third parties.  The
provisions of this section regarding Confidential Information shall survive the
termination of this Agreement indefinitely.

 

7

--------------------------------------------------------------------------------


 

It is expressly understood and agreed that although you and the Company consider
the restrictions contained in this Section 11 to be reasonable, if a final
judicial determination is made by a court of competent jurisdiction that the
time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against you, the provisions of this Agreement shall
not be rendered void but shall be deemed amended to apply as to such maximum
time and territory and to such maximum extent as such court may judicially
determine or indicate to be enforceable. Alternatively, if any court of
competent jurisdiction finds that any restriction contained in this Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

12. General Provisions.

 

(a)                                 Your employment is contingent upon
successful completion of a background and reference check.  We would caution you
not to resign any current employment until you have received notification of
successful completion of both.

 

(b)                                 We are required by law to confirm your
eligibility for employment in the United States.  Thus, you will be asked to
provide proof of your identity and eligibility to work in the U.S. on your start
date.

 

(c)                                  If any term or provision of this Agreement
is invalid, illegal or incapable of being enforced by any applicable law or
public policy, all other conditions and provisions of this Agreement shall
nonetheless remain in full force and effect.  Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, such
provision will not be rendered void but will be deemed to be modified to the
minimum extent necessary to remain in force and effect for the longest period
and largest geographic area to the fullest extent permitted by law.

 

(d)                                 This Agreement and the terms of your
employment will be governed by the laws of the State of New York, applicable to
agreements made and to be performed entirely within such state.

 

(e)                                  This Agreement sets forth the entire
agreement and understanding between the Company and you relating to your
employment and supersedes all prior discussions between us.

 

(f)                                   This agreement will be binding upon your
heirs, executors, administrators and other legal representatives and will be for
the benefit of and binding upon the Company and its respective successors and
assigns.

 

(g)                                  All payments pursuant to this letter will
be subject to applicable deductions and withholding taxes.

 

8

--------------------------------------------------------------------------------

 

Please acknowledge and confirm your acceptance of this letter by, signing and
returning one copy of this letter in its entirety to Tony L. Wolk.  Your new
hire packet will provide you with further instructions for additional required
paperwork.  We look forward to a mutually rewarding working arrangement.

 

 

UNIVERSAL AMERICAN CORP.

 

 

 

 

 

 

By:

/s/ Richard Barasch

 

Name: Richard Barasch

 

Date:  3/4/13

 

 

OFFER ACCEPTANCE:

 

I accept the terms and conditions of my employment with the Company as set forth
herein.  I understand that this Agreement does not constitute a contract of
employment for any specified period of time, and that either party, with or
without cause and with or without notice, may terminate my employment
relationship.

 

 

By:

/s/ Steven H. Black

 

Name: Steven H. Black

 

Date:   3/4/13

 

 

9

--------------------------------------------------------------------------------


 

Exhibit 1

 

GENERAL RELEASE

 

This General Release (“Agreement”) is entered into by and between [Insert Name
of Employee] (“Employee”) and Universal American Corp., a Delaware corporation
(together with its subsidiaries and affiliates, the “Company”) (collectively
referred to as “Parties”).  In exchange for the consideration, covenants, and
promises set forth in this Agreement, the receipt and sufficiency of which is
hereby acknowledged, the Parties agree as follows:

 

1.                                      Date of Termination; Conditions to
Certain Benefits.  Employee’s employment with Company ended effective
                   (“Separation Date”).  Employee understands that any payments
or benefits paid or granted to him under Section 8 of the Employee’s Employment
Agreement, dated [Insert Date of Employment Agreement] (the “Employment
Letter”), represent, in part, consideration for signing this Agreement and are
not salary, wages or benefits to which Employee was already entitled.  Employee
understands and agrees that he will not receive the payments and benefits
specified in Section 8 of the Agreement unless he executes this Agreement and
does not revoke this Agreement within the time period permitted hereafter or
breach this Agreement.  He also acknowledges and represents that he has received
all payments and benefits that he is entitled to receive (as of the date
hereof)  by virtue of his employment with the Company through the Separation
Date, other than[Insert remaining obligations, if any].

 

2.                                      Release of Company by Employee.  In
partial exchange for the payments and benefits provided under Section 8 of the
Employment Letter, Employee (for himself and his heirs, executors,
administrators, representatives, successors, and assigns), does hereby
irrevocably and unconditionally release and forever discharge Company and its
current and former parent entities, subsidiaries, affiliates, divisions,
successors, assigns, officers, directors, employees, representatives or agents
(collectively “Company Released Parties”) from any and all claims, charges,
complaints, liabilities, allegations, demands, injuries, debts, breaches,
violations, acts or omissions and causes of action, known or unknown, suspected
or unsuspected, past or present, foreseen or unforeseen, in law or in equity,
which Employee now has, ever had or may hereafter have against Company Released
Parties arising out of, directly or indirectly, or in any way relating to,
Employee’s employment with Company, the termination of such employment or the
actions or inactions of any Company Released Party, including any claims
pursuant to any local, state, federal or other laws, statutes or regulations,
claims under any public policy, contract or tort, or under common law, or
arising under any policies, practices or procedures of the Company (collectively
“Claims”).  Employee represents to Company that he is the sole owner of any and
all Claims that he is relinquishing by executing this Agreement and that no
other person has any interest in any such Claims.  Employee represents that he
has made no assignment or transfer of any right, claim, demand, cause of action
or other matter covered by this Agreement.

 

3.                                      Waiver of Claims.  Employee affirms that
he/she has not caused or permitted to be filed, nor will he cause or permit to
be filed in any forum whatsoever, directly or indirectly, any Claim against
Company Released Parties and that no Claim exists. Employee understands,
acknowledges and agrees that he is waiving any and all Claims, which include
without limitation, claims of wrongful discharge, breach of contract, lost
wages, emotional distress, claims under Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act, as
amended (“ADEA”), the Older Worker Benefit Protection Act (OWBPA),

 

10

--------------------------------------------------------------------------------


 

the Federal Rehabilitation Act of 1973, the Equal Pay Act of 1963, the Employee
Retirement Income Security Act of 1974 (ERISA), the American with Disabilities
Act of 1990 (ADA), the Family and Medical Leave Act of 1993 (FMLA), the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), the Worker
Adjustment and Retraining Notification Act, the Fair Labor Standards Act, all
Claims involving violations of Company’s rules, policies and procedures; wage
and salary claims; discrimination on account of sex, religion, race, age,
political ideas, social condition or origin, national origin, disability,
genetic information, or any other federal, state, and local statutes,
regulations, and judicial decisions protecting civil and employment rights.

 

The foregoing does not waive or release any rights or claims that Employee may
have (a) under the Age Discrimination in Employment Act of 1967 which arise
after the date he executes this Agreement, (b) with respect to any vested
accrued benefits (including, but not limited to, 401 (k) or other vested
retirement benefits) or (c) for claims which cannot be released as a matter of
law.  Employee acknowledges and agrees that his separation from employment with
the Company in accordance with the Employment Letter shall not serve as the
basis for any claim or action (including, without limitation, any claim under
the Age Discrimination in Employment Act of 1967).

 

In signing this Agreement, Employee acknowledges and intends that it shall be
effective as a bar to each and every one of the Claims released herein. Employee
expressly consents that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected Claims (notwithstanding any state statute
that expressly limits the effectiveness of a release of unknown, unsuspected and
unanticipated Claims), if any, as well as those relating to any other Claims
released herein. Employee acknowledges and agrees that this waiver is an
essential and material term of this Agreement and that without such waiver the
Company would not have agreed to the terms of the Agreement. Employee further
agrees that in the event he should bring a Claim seeking damages against the
Company, or in the event he should seek to recover against the Company in any
Claim brought by a governmental agency on his behalf, this Agreement shall serve
as a complete defense to such Claims. Employee represents that he is not aware
of any pending charge or complaint of the type described herein as of the
execution of this Agreement.

 

Employee agrees that he will forfeit all amounts payable by the Company pursuant
to Section 8 of the Employment Letter if he challenges the validity of this
Agreement and/or the release and waiver contained herein. Employee also agrees
that if he violates this Agreement and/or the release and waiver contained
herein by suing the Company or the other Company Released Parties, he will pay
all costs and expenses of defending against the suit incurred by the Company
Released Parties, including reasonable attorneys’ fees, and return all payments
received by him pursuant to Section 8 of the Employment Letter.

 

Employee represents that he is not aware of any claim he has other than the
claims that are released by this Agreement. Employee acknowledges that he may
hereafter discover claims or facts in addition to or different than those which
Employee now knows or believes to exist with respect to the subject matter of
this Agreement which, if known or suspected at the time of entering into this
Agreement, may have materially affected this Agreement and my decision to enter
into it. Nevertheless, Employee hereby waive any right, claim or cause of action
that might arise as a result of such different or additional claims or facts and
Employee hereby expressly waives any and all rights and benefits confirmed upon
him by the provisions of California Civil Code Section 1542, which provides as
follows:

 

11

--------------------------------------------------------------------------------


 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

Being aware of such provisions of law, Employee agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.

 

4.                                      Non-Admission. Employee acknowledges
that the entry of the Parties into this Agreement is not and shall not be
construed to be an admission of any liability on the part of the Company or any
Company Released Party.

 

5.                                      References.  To coordinate Company’s
response to any inquiries from prospective employers seeking employment
references concerning Employee, Employee agrees to direct such prospective
employers exclusively to the Human Resources Department for the Company.  In
response to reference requests, Company will only confirm Employee’s period of
employment and the position Employee held while employed by Company.

 

6.                                      No Disclosure of Agreement. Employee and
his attorney, if any, agree that unless compelled by legal process, it will not
disclose to any third party (including, without limitation, any present or
former employee of Company) and will keep confidential the fact or terms of this
Agreement, including without limitation the amounts referred to in this
Agreement.  Employee may disclose the terms to attorneys, accountants, immediate
family members and other professional advisors to whom the disclosure is
necessary to accomplish the purposes for which Employee contacted such advisors.

 

7.                                      Non-Competition and Non-Solicitation. 
Employee acknowledges and agrees that he remains bound by the restrictive
covenants set forth in the Employment Letter.

 

9.                                      Non-Disparagement and Cooperation
Covenant.

 

a.              Employee will not take any action, legal or otherwise, which
might embarrass, harass, or adversely affect Company, or which might in any way
work to the detriment, directly or indirectly, of Company.  In particular and by
way of illustration, not limitation, Employee will not directly or indirectly
contact any current or former officer, employee, customer, member, provider,
vendor or agent of Company, the press or media, any federal, state, or local
governmental agency, or any other entity that has a business relationship with
Company, in order to disparage the good reputation or business practices of any
Company Released Party or for any other reason.  In addition, Employee
represents and agrees that he will not disparage defame any Company Released
Party after the date hereof.  The Company agrees that it will not disparage or
defame Employee after the date hereof

 

b.              Employee will not voluntarily assist any current, former, or
future employee of Company in any claim against any Company Released Party
arising out of any relationship such person might have with such Company
Released Party, and will refrain from giving any statements, sworn or otherwise,
documents or other information to any such person or his representatives, except
as may be compelled by a subpoena or other valid legal process. Employee agrees
that he will provide assistance and support to Company with regards to any
litigation currently pending or subsequently filed against Company (and its
affiliates and subsidiaries) with

 

12

--------------------------------------------------------------------------------


 

respect to matters that occurred during Employee’s employment with Company. 
Employee is not aware of any violation by any Company Released Party of any
applicable laws, including CMS rules and regulations and other healthcare laws,
and that prior to the Separation Date, he/she has had the opportunity to make
Company aware of any such violations, if any.

 

10.                               Surrender of Company Property.  As of the
Separation Date, Employee has returned all property of Company (“Company
Property”), including without limitation, all keys, vehicles, computers,
cellular phones, beepers, inventory, files, papers, disk drives credit cards,
entry cards, SecurID card, ID badges, notes, financial information, information
stored on computers and any confidential and proprietary information that is in
Employee’s possession or control.

 

11.                               Complete and Final Resolution of Employment
Claims.  On the Separation Date, all agreements, whether oral or written,
between Employee and the Company automatically terminated.  Except as expressly
provided in this Agreement, Employee acknowledges that he/she is not entitled to
any wages, payments, benefits or other consideration or remuneration of any kind
or nature and, effective on the Separation Date, ceased to participate in any
Company sponsored plans and benefits.

 

12.                               Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in, such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or its validity and
enforceability in any other jurisdiction, but this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

13.                               Entire Agreement. This Agreement and the
Employment Letter contain the entire agreement between the Parties and
supersedes any and all prior agreements or understandings between the Parties
arising out of or relating to the employment by Employee.  Employee acknowledges
that no promises or representation were made to Employee by any person which do
not appear in this Agreement or the Employment Letter and that Employee has not
relied on any such promise or representation. This Agreement may not be
modified, altered, or changed except upon express written consent of both
Employee and the Company.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original and signatures by
fax or pdf/email shall count as originals for all purposes.

 

14.                               Review by Attorney and Review Period; Right to
Revoke.  Employee is aware of his right and opportunity to consult with an
attorney before signing this Agreement and he acknowledges that Company has
advised him of such opportunity.  Employee has been advised that he has
twenty-one (21) days from the date of receipt of this Agreement to consider all
the provisions of this Agreement and Employee does hereby knowingly and
voluntarily waive said given twenty-one (21) day period.  Employee shall have
seven (7) days from the date of the execution of this Agreement by him to revoke
this Agreement (including, without limitation, any and all claims arising under
ADEA) and that neither Company nor any other person is obligated to provide any
payments or benefits to you pursuant to this Agreement (or Section 8 of the
Employee Letter) until eight (8) days have passed since his signing of this
Agreement without having revoked this Agreement (by sending written notice of
such revocation to the General Counsel of Universal American Corp. at its
principal executive offices).  If Employee revokes this Agreement, he will be
deemed not to have accepted the terms of this Agreement, and no action will be
required of Company under any section of this Agreement.

 

13

--------------------------------------------------------------------------------


 

15.                               Knowing and Voluntary Acceptance. Employee
further acknowledges that he has read and fully understands the meaning and
intent of all the provisions and terms of this Agreement, including the final
binding effect of the release and waiver of rights under this Agreement.  Having
read this Agreement, Employee states and affirms that he is entering into this
Agreement knowingly and voluntarily and that no promises, representations, or
inducements not expressly stated in this Agreement were made to him, which
caused him to sign this Agreement.

 

16.                               Choice of Law.  The terms and conditions of
this Agreement shall be governed and construed and interpreted in accordance
with the laws of the State of New York.

 

17.                               Waiver of Jury Trial.  The Parties hereby
knowingly, voluntarily, and intentionally waive any right either may have to a
trial by jury with respect to any litigation related to or arising out of,
under, or in conjunction either with this Agreement, or with Employee’s
employment with the Company and subsequent termination of employment.

 

Upon acceptance of this Agreement, please sign in the space provided below and
return the original to                       , Title, Human Resources, at
Universal American Corp., address.

 

I ACKNOWLEDGE THAT I HAVE READ AND FULLY UNDERSTAND THE MEANING AND INTENT OF
ALL THE PROVISIONS AND TERMS OF THIS AGREEMENT, INCLUDING THE FINAL BINDING
EFFECT OF THE RELEASE AND WAIVER OF RIGHTS UNDER THIS AGREEMENT.  HAVING READ
THIS AGREEMENT, I STATE AND AFFIRM THAT I AM ENTERING INTO THIS AGREEMENT
KNOWINGLY AND VOLUNTARILY AND THAT NO PROMISES, REPRESENTATIONS, OR INDUCEMENTS
NOT EXPRESSLY STATED IN THIS AGREEMENT WERE MADE TO ME, WHICH CAUSED ME TO SIGN
THIS AGREEMENT. I VOLUNTARILY CONSENT TO THIS AGREEMENT.  I AM AWARE OF MY RIGHT
AND HAVE HAD THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT AND I ACKNOWLEDGE THAT COMPANY HAS ADVISED ME OF SUCH OPPORTUNITY.

 

 

 

 

 

Date

 

Employee

 

14

--------------------------------------------------------------------------------
